       Case 1:14-cr-00323-SHR Document 155 Filed 08/07/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                  :   Crim. No. 1:14-CR-323
                                          :
                                          :
                  v.                      :
                                          :
LAQUAN KELLAM                             :   Judge Sylvia H. Rambo


                             MEMORANDUM
      Before the court is the Motion for Compassionate Release filed by Defendant

Laquan Kellam (“Defendant” or “Mr. Kellam”). (Doc. 144.) For the reasons

outlined below, the court will deny the motion.

      I.    BACKGROUND

      On October 28, 2015, a grand jury indicted Mr. Kellam for three counts of

possession and distribution of crack cocaine, one count of possession with intent to

distribute crack cocaine, and one count of possession of a firearm in furtherance of

drug trafficking. (Doc. 42.) On June 19, 2016, a jury found Mr. Kellam guilty on

all five counts. On June 8, 2017, the court held a hearing to sentence Mr. Kellam.

The court found that Mr. Kellam had never accepted responsibility for his crimes.

Instead, he obstructed justice by lying under oath and successfully pressuring a

witness to also lie. The court thus sentenced Mr. Kellam to 181 months in prison.

      On May 14, 2020, Mr. Kellam filed a Motion for Compassionate Release.

(Doc. 144.) The court thus appointed the Federal Public Defender’s Office of the


                                         1
        Case 1:14-cr-00323-SHR Document 155 Filed 08/07/20 Page 2 of 6




Middle District of Pennsylvania to represent Mr. Kellam on this motion. (Doc. 145.)

It proceeded to file briefing in support of his motion. (Doc. 151.) The government

then filed an opposition (Doc. 152) to which Mr. Kellam replied (Doc. 154). This

matter is thus ripe for review.

      II.    STANDARD OF REVIEW

      Under 18 U.S.C. § 3582(c)(1)(A), a defendant may move the sentencing court

to reduce his or her term of imprisonment. To do so, the defendant must first request

that the Bureau of Prisons file such a motion on his or her behalf, and may only move

after he or she has “fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

      If the defendant complies with this exhaustion requirement, the court may

reduce his or her term of imprisonment, after considering the factors set forth in 18

U.S.C. § 3553(a), if the court finds that extraordinary and compelling reasons

warrant such a reduction, and that the reduction is consistent with the applicable

policy statements by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A)(i).

Under the Sentencing Commission’s relevant policy statement, the court must also

find that the defendant is not a danger to the safety of any person or the community




                                           2
        Case 1:14-cr-00323-SHR Document 155 Filed 08/07/20 Page 3 of 6




as provided in 18 U.S.C. § 3142(g). USSG § 1B1.13.2 Medical conditions that

qualify as “extraordinary and compelling reasons” include:

         (1) suffering from a serious physical or medical condition,
         (2) suffering from a serious functional or cognitive impairment, or
         (3) experiencing deteriorating physical or mental health because of
             the aging process
    that substantially diminishes the ability of the defendant to provide self-
    care within the environment of a correctional facility and from which he
    or she is not expected to recover.


USSG § 1B1.13, cmt. n.1(A)(ii).

      Under 18 U.S.C. § 3553(a), the court considers multiple factors, including,

among other things, (1) “the nature and circumstances of the offense and the history

and characteristics of the defendant”; (2) “the need for the sentence imposed…to

protect the public from further crimes of the defendant”; (3) “the need for the

sentence imposed…to afford adequate deterrence to criminal conduct”; and (4) “the

need for the sentenced imposed…to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense.” The burden

rests with the defendant to show that a reduction in sentence is proper. United States

v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352,

1356 (11th Cir. 2014).




                                          3
       Case 1:14-cr-00323-SHR Document 155 Filed 08/07/20 Page 4 of 6




      III.   DISCUSSION

      The court begins by assessing whether Mr. Kellam’s circumstance is

extraordinary and compelling. Mr. Kellam is able to demonstrate that the facility he

is currently imprisoned within has had cases of COVID. He also argues that he has

asthma, diabetes, and obesity, and that these all render him particularly vulnerable

to a COVID infection. In response, the government argues that the facility in which

he is imprisoned is effectively handling COVID and that Mr. Kellam’s conditions

are exaggerated. Specifically, the government argues that he is only pre-diabetic, he

is no longer obese, and his asthma is mild, all of which render him different from a

prisoner who would be particularly vulnerable to COVID.

      Assessing these arguments, the court concludes that Mr. Kellam has narrowly

shown an extraordinary and compelling circumstance. The court agrees that Mr.

Kellam does not have a severe version of any of his conditions. However, asthma

specifically inflicts weakness on the sufferer’s lungs, raising significant concerns

about how COVID might affect them. It would be beyond this court’s level of

expertise to say a certain severity of asthma is necessary before finding an

extraordinary and compelling event. Nonetheless, because he does not appear

gravely unhealthy, the court will only view Mr. Kellam’s situation as moderately

weighing against the public’s interest in keeping him detained.




                                         4
        Case 1:14-cr-00323-SHR Document 155 Filed 08/07/20 Page 5 of 6




       Turning to the § 3553(a) factors, the court finds that the public’s interests in

keeping Mr. Kellam detained outweigh his interests in being released. In United

States v. Pawlowski, the United States Court of Appeals for the Third Circuit held

that a court properly exercised its discretion in denying a motion for compassionate

release when the movant had only served two years of his fifteen-year sentence. 2020

WL 3483740, at *2-3 & n.6 (3d Cir. June 26, 2020).1 Here, Mr. Kellam has only

served roughly four years of his over fifteen-year sentence. He also has explicitly

refused to take responsibility for his crimes and has taken efforts to obstruct the court

from being able to hold him responsible. Given these facts, releasing him at such an

early stage would dilute the significance of the laws he has broken, grant him a

partial abdication of responsibility, and potentially expose the public to further

criminal activity. The court’s consideration of the 3553(a) factors thus reveals that

the integrity of the legal system—an important facet of the public’s interests—

outweighs Mr. Kellam’s personal interests in being released at this time.




1
       While that case was originally unpublished, the Third Circuit recently granted the
government’s motion to convert the opinion to a published one, and it is currently modifying the
opinion in minor ways before publishing a new published version. See United States v. Pawlowski,
2020 WL 4251677 (Mem) (3d Cir. July 24, 2020).
                                               5
       Case 1:14-cr-00323-SHR Document 155 Filed 08/07/20 Page 6 of 6




      IV.   CONCLUSION

      For the reasons outlined above, the court will deny the Motion for

Compassionate Release. An appropriate order shall follow.

                                           /s/ Sylvia H. Rambo
                                           SYLVIA H. RAMBO
                                           United States District Judge
Dated: August 7, 2020




                                       6
